       Case 4:19-cv-02592 Document 1 Filed on 07/17/19 in TXSD Page 1 of 5



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 MARIA MORAN,                                         §
                                                      §
         Plaintiff,                                   §
                                                      §
 vs.                                                  §     CIVIL ACTION NO. FY
                                                      §
 TOWER HILL SIGNATURE INSURANCE                       §
 COMPANY,                                             §
                                                      §
         Defendant.                                   §


          DEFENDANT TOWER HILL SIGNATURE INSURANCE COMPANY’S
                         NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1441, Defendant Tower Hill Signature Insurance Company

(“Tower Hill” or “Defendant”) hereby removes the action styled and numbered 2019-40104,

currently pending in the 295th Judicial District Court, Harris County, Texas to the United States

District Court for the Southern District of Texas, Houston Division. For the reasons set forth

below, removal of the state court action is proper under 28 U.S.C. §§ 1332, 1441, and 1446.

                               I.      THE STATE COURT ACTION
        1. On June 11, 2019, Plaintiff Maria Moran (“Moran” or “Plaintiff”) commenced this

lawsuit by filing her Original Petition (“Original Petition”) in the 295th Judicial District Court,

Harris County, Texas, Cause Number 2019-40104. Plaintiff’s Original Petition is attached as

Exhibit C to this Notice of Removal.

        2. This action concerns alleged non-payment or under-payment of property insurance

benefits from an insurance policy purchased from Tower Hill. The Plaintiff claims Tower Hill

owes these benefits because of loss sustained to Plaintiff’s insured property on or about August

25–29, 2017.


DEFENDANT TOWER HILL SIGNATURE INSURANCE COMPANY’S NOTICE OF REMOVAL                          Page 1
4839-2558-4284v2
       Case 4:19-cv-02592 Document 1 Filed on 07/17/19 in TXSD Page 2 of 5



        3. Plaintiff’s Original Petition alleges causes of action against Tower Hill for breach of

contract, violations of the Texas Insurance Code and Deceptive Trade Practices Act, and breach

of the duty of good faith and fair dealing.

                   II.   TOWER HILL’S NOTICE OF REMOVAL IS TIMELY
        4. Tower Hill was served with the Original Petition and citation on June 18, 2019 by

delivery through C T Corporation System. The citation is attached as Exhibit B to this Notice of

Removal. Accordingly, Tower Hill files this Notice of Removal within the 30-day time period

required by 28 U.S.C. § 1446(b).

                                      III.    VENUE IS PROPER
        5. Venue is proper in the United States District Court for the Southern District of Texas,

Houston Division, under 28 U.S.C. §§ 124(b)(2) and 1441(a) because this district and division

embrace the place where the removed action has been pending.

                         IV.     BASIS FOR REMOVAL JURISDICTION
        6. Removal of this action is proper under 28 U.S.C. § 1441 because it is a civil action

brought in a state court for which the federal courts have original jurisdiction over the subject

matter pursuant to 28 U.S.C. § 1332. Specifically, removal is proper because there is now, and was

at the time this action was filed, complete diversity of citizenship between Plaintiff and Tower

Hill, and the amount in controversy exceeds $75,000 excluding interest and costs.

        7. In Plaintiff’s Original Petition, Plaintiff states that she is a resident of Harris County,

Texas. 1




1
        See Exhibit C at ¶ 1.


DEFENDANT TOWER HILL SIGNATURE INSURANCE COMPANY’S NOTICE OF REMOVAL                             Page 2
4839-2558-4284v2
       Case 4:19-cv-02592 Document 1 Filed on 07/17/19 in TXSD Page 3 of 5



        8. Tower Hill was at the time this lawsuit was filed, and at the date of this Notice remains,

a foreign corporation organized under the laws of Florida, with its principal place of business in

Florida. Thus, Tower Hill is a citizen of Florida for diversity jurisdiction purposes.

        9. Accordingly, there is now, and was at the time this action was filed, complete diversity

of citizenship between Plaintiff and Defendant.

                                V.     AMOUNT IN CONTROVERSY
        10. If it is facially apparent that Plaintiff’s claims exceed the jurisdictional amount, Tower

Hill’s burden is satisfied. 2

        11. When removal is premised upon diversity jurisdiction and the parties dispute whether

the amount in controversy exceeds $75,000, courts must determine the amount in controversy in

light of “the claims in the state court petition as they existed at the time of removal.” 3

        12. Plaintiff’s Original Petition states that she seeks damages over $100,000 but not more

than $200,000. 4

        13. Thus, Plaintiff’s claims exceed the jurisdictional minimum of $75,000.00. Because

there is complete diversity among the parties and the amount in controversy requirement is

satisfied, this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a). Removal is therefore proper.

                                         VI.     CONCLUSION
        14. For the reasons mentioned above, because there is complete diversity between the

parties and the amount in controversy exceeds $75,000.00, removal of this action is proper under

28 U.S.C. § 1332(a).



2
    Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1999).
3
    Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
4
    See Exhibit C at ¶ 4.


DEFENDANT TOWER HILL SIGNATURE INSURANCE COMPANY’S NOTICE OF REMOVAL                             Page 3
4839-2558-4284v2
       Case 4:19-cv-02592 Document 1 Filed on 07/17/19 in TXSD Page 4 of 5



        15. Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be promptly

filed with the clerk of the 295th Judicial District Court, Harris County, Texas.

        16. Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice will be given

to all adverse parties promptly after the filing of this Notice.

        17. All pleadings, orders, and other filings in the state court action are attached to this

notice as required by 28 U.S.C. § 1446(a).

        18. In compliance with Local Rule 81, the following documents are attached:

                   A.    Index of Matters Being Filed with Notice of Removal—identified as Exhibit

                         A;

                   B.    All executed process in the case—identified as Exhibit B;

                   C.    Plaintiff’s Original Petition—identified as Exhibit C;

                   D.    Defendant’s Original Answer— identified as Exhibit D;

                   E.    a copy of the docket sheet in the state court action—identified as Exhibit E;

                   F.    A list of all counsel of record, including addresses, telephone numbers and

                         parties represented—identified as Exhibit F.


        WHEREFORE, Defendant Tower Hill Signature Insurance Company requests that this

action be removed from the 295th Judicial District Court, Harris County, Texas, to the United

States District Court for the Southern District of Texas, Houston Division, and that this Court enter

such further orders as may be necessary and appropriate.


                                                  Respectfully submitted,

                                                  By:       /s/ Eric K. Bowers
                                                        Eric K. Bowers, Attorney-in-Charge
                                                        Texas Bar No. 24045538
                                                        Southern District of Texas Bar No. 658370


DEFENDANT TOWER HILL SIGNATURE INSURANCE COMPANY’S NOTICE OF REMOVAL                                Page 4
4839-2558-4284v2
       Case 4:19-cv-02592 Document 1 Filed on 07/17/19 in TXSD Page 5 of 5



                                                       ebowers@zelle.com
                                                       Steven J. Badger, Counsel
                                                       Texas Bar No. 01499050
                                                       Southern District of Texas Bar No. 27659
                                                       sjbdocket@zelle.com
                                                       Michael P. O’Brien, Counsel
                                                       Texas Bar No. 24103418
                                                       Southern District of Texas Bar No. 3338567
                                                       mobrien@zelle.com

                                                  ZELLE LLP
                                                  901 Main Street, Suite 4000
                                                  Dallas, TX 75202-3975
                                                  Telephone:    214-742-3000
                                                  Facsimile:    214-760-8994

                                            ATTORNEYS FOR DEFENDANT
                                    CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Notice of Removal was served
on all counsel of record on July 17, 2019, in accordance with the FEDERAL RULES OF CIVIL
PROCEDURE, as follows:

         Richard D. Daly
         rdaly@dalyblack.com
         ecfs@dalyblack.com
         Texas State Bar No. 00796429
         Aaron Bender
         abender@dalyblack.com
         Texas State Bar No. 24101502
         DALY & BLACK, P.C.
         2211 Norfolk St., Suite 800
         Houston, Texas 77098
         Telephone:     713-655-1405
         Facsimile:     713-655-1587
         Attorneys for Plaintiff

                                                                   /s/ Eric K. Bowers
                                                                   Eric K. Bowers




DEFENDANT TOWER HILL SIGNATURE INSURANCE COMPANY’S NOTICE OF REMOVAL                            Page 5
4839-2558-4284v2
